         Case 1:17-cr-00123-LAP Document 823 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                17 Cr. 123 (LAP)
    -versus-
                                                       ORDER
PEDRO OLIVO,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Earlier today, the Court entered an order regarding a

conference on May 27 and instructed the parties to inform the

Court by letter no later than May 25, 2020 of the MCC’s status.

Because the Court would need more time to secure Mr. Olivo’s

appearance at the May 27 conference (in the event it is held),

the parties are instructed to inform the Court of the MCC’s

status by letter no later than May 15, 2020, not May 25, 2020.



SO ORDERED.



Dated:     May 5, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA
                                           Senior U.S. District Judge
